DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/930,423 filed 04 November 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2021 and 22 September 2021 have been considered by the examiner.
The information disclosure statement filed 29 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The IDS lists US 62/703,092 under Non-Patent Literature Documents, but a copy of the document has not been provided.

Drawings
	Figure 9 of the drawings is objected to because it is not provided as a black and white line drawing. Photographs are only accepted in utility applications if they are the only practicable medium for illustrating the claimed invention. Black and white line drawings are required because the subject matter of the present application admits of illustration by a drawing.  See 37 C.F.R. 1.84(a and b), specifically cited at MPEP 608.02(V).

Specification
The disclosure is objected to because of the following informalities:
Paragraph [54], line 2, “section s” should read --sections--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the second section” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landpher et al. (CN2512467, hereinafter Landpher).
Regarding claim 6, Landpher teaches a weight plate comprising:
a first section having an annular shape with a passage/hole (5) extending axially through the first section and configured to receive an elongated member therethrough (See annotated Fig. 2 below.); and
a second section having an annular shape and positioned radially outward of the first section, wherein the second section includes first and second outer surfaces on opposite axial sides of the weight plate with an axial thickness defined between the first and second outer surfaces, a plurality of first recesses each extending axially inward from the first outer surface partially through the axial thickness of the second section to a first end recessed from the first outer surface, and a plurality of second recesses each extending axially inward from the second outer surface partially through the axial thickness of the second section to a second end recessed from the second outer surface (See annotated Fig. 2 below.),
wherein each of the first recesses is axially aligned with one of the second recesses to form an aligned pair of recesses, such that an inner wall/sheet (1) separates the first and second recesses of each aligned pair of recesses and defines the first and second ends of the first and second recesses of each aligned pair of recesses (Fig. 2).

    PNG
    media_image1.png
    368
    648
    media_image1.png
    Greyscale


Regarding claim 7, Landpher teaches the weight plate of claim 6, wherein the first and second recesses of each aligned pair of recesses have identical sizes and shapes (Figs. 1, 2).

Regarding claim 10, Landpher teaches the weight plate of claim 6, wherein each of the first recesses and each of the second recesses extend through less than half of the axial thickness of the second section (Fig. 2).

Regarding claim 12, Landpher teaches the weight plate of claim 6, wherein the second section is positioned immediately radially outward of the first section and is adjacent to the first section (Figs. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Landpher (CN2512467) as applied to claim 6 above, and further in view of Jones (US 2020/0171338).
Regarding claim 11, Landpher teaches the weight plate of claim 6.
Landpher does not teach further comprising: a third section having an annular shape and positioned radially outward of the second section and forming an outer radial periphery of the weight plate, wherein the third section has a greater axial thickness than the second section.
However, in a similar field of endeavor, Jones teaches a weight plate with lifting flanges with an annular inner section and annular middle section further comprising: a third section/annular outer section (87) having an annular shape and positioned radially outward of the second section/annular middle section (89) and forming an outer radial periphery of the weight plate, wherein the third section has a greater axial thickness than the second section (Para. [0059]: “Annular inner section 85 may have an axial thickness T, annular outer section 87 may have an axial thickness A, and annular middle section 89 may have an axial thickness M. Axial thickness M may be less than both axial thickness T and axial thickness A such that annular inner section 85, annular outer section 87, and annular middle section 89 are defined by transitions in axial thickness.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight plate of Landpher by including the annular outer section of Jones with the predicted result of providing a thicker outer periphery of the weight plate such that the weight plate is “defined by transitions in axial thickness,” as suggested by Jones (Para. [0059].).

Claims 13, 17-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2019/0232100).
Regarding claim 13, Rothschild teaches a weight plate/bumper plate (1000) comprising:
a first section having an annular shape with a passage extending axially through the first section and configured to receive an elongated member therethrough (See annotated Fig. 10 below.); and
a second section having an annular shape with a circular inner periphery and a circular outer periphery and positioned radially outward of the first section, wherein the second section includes first and second outer surfaces on opposite axial sides of the weight plate with an axial thickness defined between the first and second outer surfaces, the second section having a plurality of recesses/holes (1004, 1006) extending axially inward from the first and second outer surfaces at least partially through the axial thickness of the second section (Holes 1004 and 1006 extend at least partially through the thickness of the second section.), and wherein the axial thickness of portions of the second section surrounding the recesses is constant between the inner periphery and the outer periphery (Fig. 10).

    PNG
    media_image2.png
    430
    572
    media_image2.png
    Greyscale

	Rothschild is silent to the total volume occupied by the holes 1004. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rothschild to have a total volume occupied by the plurality of recesses between the first and second outer surfaces to be from 20% to 30% of a total volume of solid material in the second section between the inner periphery and the outer periphery, because the bumper plate of Rothschild would not operate differently with the claimed volume and the device would function appropriately having the claimed dimension. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05).

Regarding claim 17, Rothschild teaches the weight plate of claim 13, further comprising:
a third section having an annular shape and positioned radially outward of the second section and forming an outer radial periphery of the weight plate, wherein the third section has a greater axial thickness than the second section (See annotated Fig. 10 above with regards to claim 13.).

Regarding claim 18, Rothschild teaches the weight plate of claim 17, wherein the second section is positioned immediately radially outward of the first section and is adjacent to the first section, and the third section is positioned immediately radially outward of the second section and is adjacent to the second section, such that the third section extends from the second section to the outer radial periphery of the weight plate (Fig. 10).

Regarding claim 19, Rothschild teaches the weight plate of claim 13, wherein each of the plurality of recesses has a constant shape along an entire axial length of the respective recess (Fig. 10).

Regarding claim 20, Rothschild teaches a weight plate/bumper plate (1000) comprising:
a weight plate body having an outer periphery, a first outer surface and a second outer surface on opposite axial sides of the weight plate body with an axial thickness defined between the first and second outer surfaces, and a passage extending axially through the weight plate body and configured to receive an elongated member therethrough, wherein the first surface and the second surface extend from the passage radially outward to the outer periphery (Fig. 10); and
a plurality of recesses/holes (1004) extending axially inward from the first and second outer surfaces at least partially through the axial thickness of the second section (Holes 1004 extend at least partially through the thickness of the second section.).
Rothschild is silent to the total volume occupied by the holes 1004. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rothschild to have a total volume occupied by the plurality of recesses between the first and second outer surfaces to be from 6% to 13% of a total volume of solid material in the second section between the passage and the outer periphery, because the bumper plate of Rothschild would not operate differently with the claimed volume and the device would function appropriately having the claimed dimension. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05).

Regarding claim 24, Rothschild teaches the weight plate of claim 20, wherein the weight plate body comprises:
a first section having an annular shape with the passage extending axially through the first section;
a second section having an annular shape and positioned radially outward of the first section; and
a third section having an annular shape and positioned radially outward of the second section and forming an outer radial periphery of the weight plate,
wherein the axial thickness is greater at the first section and the third section than at the second section (See annotated Fig. 10 above with regards to claim 13.).

Regarding claim 25, Rothschild teaches the weight plate of claim 20, wherein each of the plurality of recesses has a constant shape along an entire axial length of the respective recess (Fig. 10).

Allowable Subject Matter
Claims 1-5 allowed.
Claims 8-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations, further in view of the first-shaped recesses and second-shaped recesses extending partially through the thickness of the second section to an inner wall recessed in the second section.

The closest prior art of record includes Lin (US 2010/0022359), Landpher (CN 2512467), and Rothschild (US 2019/0232100).
Regarding claim 1, Lin teaches a weight plate comprising: an outer body formed of a first material, comprising: an inner section (hub 26) having an annular shape with a passage extending axially through the inner section and configured to receive an elongated member therethrough, the inner section having a first axial thickness (Fig .1); a middle section (disks 20) having an annular shape and positioned radially outward of the inner section (Fig. 1), wherein the middle section includes first and second outer surfaces (outer surface 22) on opposite axial sides of the outer body, with a second axial thickness defined between the first and second outer surfaces, and a plurality of recesses (holes 27, spokes 24) extending axially inward from the first and second outer surfaces through a portion of the second axial thickness, wherein the plurality of recesses comprise a plurality of first-shaped recesses (spokes 24) having a first peripheral shape with a first number of sides and a plurality of second-shaped recesses (holes 27) having a second peripheral shape that is different than the first peripheral shape and with a second number of sides that is different from the first number of sides (Fig. 1), and wherein each of the first-shaped recesses on the first outer surface is axially aligned with another of the first-shaped recesses on the second outer surface to form a pair of first- shaped recesses (Fig. 1) …, and each of the second-shaped recesses on the first outer surface is axially aligned with another of the second-shaped recesses on the second outer surface to form a pair of second-shaped recesses (Fig. 1)…; and an outer section (ring 10) having an annular shape and positioned radially outward of the middle section and forming an outer radial periphery of the weight plate (Fig. 1), wherein the outer section has a third axial thickness.
Lin fails to teach wherein the first shaped recesses form a pair of first shaped recesses separated by a first inner wall and the second shaped recesses form a pair of second shaped recesses separated by a second inner wall and wherein the first axial thickness and the third axial thickness are greater than the second axial thickness; and an inner body formed of a second material having a larger density and lower flexibility than the first material, wherein the inner body is contained within the inner section of the outer body.

Regarding claim 8, Landpher teaches the weight plate of claim 7, wherein the plurality of first recesses and the plurality of second recesses each comprise a plurality of first-shaped recesses having a first shape…, and wherein each first-shaped recess of the plurality of first recesses is axially aligned with one of the first-shaped recesses of the plurality of second recesses (Figs. 1, 2).
Landpher fails to teach a plurality of second-shaped recesses having a second shape that is different from the first shape, and wherein each second-shaped recess of the plurality of first recesses is axially aligned with one of the second-shaped recesses of the plurality of second recesses.
Claim 9 is dependent on claim 8.

Regarding claim 14, Rothschild teaches the weight plate of claim 13, wherein the plurality of recesses comprises a plurality of first recesses (holes 1004) each extending axially inward from the first outer surface …, and a plurality of second recesses (holes 1006) each extending axially inward from the second outer surface (Fig. 10).
Rothschild fails to teach wherein the first recesses extend partially through the axial thickness of the second section to a first end recessed from the first outer surface and wherein the second recesses extend partially through the axial thickness of the second section to a second end recessed from the second outer surface.
Claims 15-16 are dependent on claim 14. 

Regarding claim 21, Rothschild teaches the weight plate of claim 20, wherein the plurality of recesses comprises a plurality of first recesses (holes 1004) each extending axially inward from the first outer surface …, and a plurality of second recesses (holes 1006) each extending axially inward from the second outer surface (Fig. 10).
Rothschild fails to teach wherein the first recesses extend partially through the axial thickness of the second section to a first end recessed from the first outer surface and wherein the second recesses extend partially through the axial thickness of the second section to a second end recessed from the second outer surface.
Claims 22-23 are dependent on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784